 


109 HR 5098 IH: College Debt Alleviation Act of 2006
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5098 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Meehan introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and expand the deduction for tuition and related expenses for higher education and to reduce the maximum interest rate allowable on student loans. 
 
 
1.Short titleThis Act may be cited as the College Debt Alleviation Act of 2006. 
2.Deduction for qualified tuition and related expenses 
(a)ExtensionSubsection (e) of section 222 of the Internal Revenue Code of 1986 (relating to termination) is amended by striking December 31, 2005 and inserting December 31, 2010. 
(b)Increase in amount allowed as deductionSubsection (b) of section 222 of such Code (relating to dollar limitations) is amended to read as follows: 
 
(b)Dollar limitations 
(1)In generalThe amount allowed as a deduction under subsection (a) with respect to the taxpayer for any taxable year shall not exceed the applicable dollar limit.  
(2)Applicable dollar limitThe applicable dollar amount shall be equal to— 
(A)in the case of a taxpayer whose adjusted gross income for the taxable year does not exceed $80,000 ($160,000 in the case of a joint return), $8,000, and  
(B)in the case of any other taxpayer, zero.  
(3)Adjusted gross incomeFor purposes of paragraph (2), adjusted gross income shall be determined— 
(A)without regard to this section and sections 199, 911, 931, and 933, and  
(B)after application of sections 86, 135, 137, 219, 221, and 469.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
3.Reduction of student loan interest rates 
(a)FFEEL LoansSection 427A(l) of the Higher Education Act of 1965 (20 U.S.C. 1077a(l)) is amended— 
(1)in paragraph (2), by striking 8.5 percent and inserting 6.8 percent; and 
(2)in paragraph (3)(B), by striking 8.25 percent and inserting 6.8 percent. 
(b)Direct LoansSection 455(b)(7) of such Act (20 U.S.C. 1087e(b)(7)) is amended— 
(1)in subparagraph (B), by striking 7.9 percent and inserting 6.8 percent; and 
(2)in subparagraph (C)(ii), by striking 8.25 percent and inserting 6.8 percent. 
 
